Case 8:18-cv-02867-MSS-TGW Document 9 Filed 01/03/19 Page 1 of 2 PageID 35




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


MICHAEL RICHARDSON,

       Plaintiff,                                  CASE NO.: 8:18-cv-2867-MSS-TGW

v.

ATLANTIC RECOVERY
SOLUTIONS, LLC,

      Defendant.
_____________________________/

                             NOTICE OF SETTLEMENT PENDING

       COMES NOW, Plaintiff, MICHAEL RICHARDSON (“Plaintiff”), by and through the
undersigned counsel, and hereby submits this Notice of Settlement Pending pursuant to Local
Rule 3.08 (a) and states that Plaintiffs and Defendant, ATLANTIC RECOVERY
SOLUTIONS, LLC (“Defendant”), have reached a settlement with regard to the instant case
and are presently drafting, finalizing, and executing the settlement and dismissal documents.
Upon finalization of the same, the parties will immediately file the appropriate stipulated
dismissal documents with the Court.
       Respectfully submitted on this 3rd day of January, 2019,

                                           /s/ Kaelyn Steinkraus
                                           Kaelyn Steinkraus, Esq.
                                           Florida Bar No. 125132
                                           kaelyn@zieglerlawoffice.com

                                           Michael A. Ziegler, Esq.
                                           Florida Bar No. 74864
                                           mike@zieglerlawoffice.com

                                           Law Office of Michael A. Ziegler, P.L.
                                           13575 58th Street North, Suite 129
                                           Clearwater, FL 33760
                                           (p) (727) 538-4188
                                           (f) (727) 362-4778
                                           Attorneys for Plaintiff

                                          Page 1 of 2
Case 8:18-cv-02867-MSS-TGW Document 9 Filed 01/03/19 Page 2 of 2 PageID 36




                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 03 day of January, 2019, I electronically filed the foregoing
with the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic
filing to all counsel of record.

                                             /s/ Kaelyn Steinkraus
                                             Kaelyn Steinkraus, Esq.
                                             Florida Bar No. 125132




                                            Page 2 of 2
